Citation Nr: 1029588	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  10-08 205	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive pulmonary 
disease (COPD), to include as secondary to service-connected 
nasal polyps and deviated septum.  

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  

3.  Entitlement to a compensable rating for nasal polyps and 
deviated septum.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2008 and February 2009 rating decisions of a 
Department of Veterans Appeals (VA) Regional Office (RO) that 
reopened and then denied on the merits the Veteran's claim for 
service connection for COPD, continued a 50 percent rating for 
PTSD, and continued a noncompensable rating for nasal polyps.  


FINDINGS OF FACT

1.  On July 2010, the Board verified with the Social Security 
Administration that the Veteran died on March [redacted], 2010. 

2.  At the time of his death, the Veteran had claims for whether 
new and material evidence has been received to reopen a claim for 
service connection for COPD, for increased rating for PTSD, and 
for a compensable rating for nasal polyps with deviated septum 
pending before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in March 2010.  At the time of his 
death, the Veteran had claims for whether new and material 
evidence has been received to reopen a claim for service 
connection for COPD, for increased rating for PTSD, and for a 
compensable rating for nasal polyps with deviated septum pending 
before the Board.  However, as a matter of law, Veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994). 

As the Veteran's claims have been rendered moot by his death, 
they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 
(2009) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  As 
provided for in the new provision, a person eligible for 
substitution includes a living person who would be eligible to 
receive accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claims originated. 



(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed due to the Veteran's death.



		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


